        Case 1:18-cv-10225-MLW Document 353 Filed 08/16/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
                                         )
and LUIS GORDILLO, et al.,
                                         )
                                         )
Individually and on behalf of all others           No. 1:18-cv-10225-MLW
                                         )
similarly situated,
                                         )
                                         )         REDACTED PUBLIC VERSION
                Plaintiff-Petitioners,
                                         )
                                         )
        v.
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                                         )
                Defendants-Respondents.
                                         )

                    PETITIONERS’ ASSENTED-TO MOTION
             TO WITHDRAW MOTION TO SHOW CAUSE AND LIFT THE
                 STAY OF REMOVAL OF CLASS MEMBER MR. K

       On July 25, 2019, Petitioners filed a Motion for Order to Show Cause in which Petitioners

asked this Court to preserve its jurisdiction over the matters by requiring the government to either

release the individuals in question or detain them within the jurisdiction of the Boston Enforcement

and Removal Operations (Boston ERO) until the issues in this motion are resolved. Dkt. 304. On

July 26, 2018, this Court stayed the removal of the individuals identified in Exhibit A to

Petitioners’ motion. Dkt. 307. This Court held a hearing on these issues on August 2, and ordered

the parties to confer regarding the necessity of subsequent briefing. Dkts. 330, 338. On August

14, the parties reported that they had not reached an agreement regarding the remaining individuals

in custody and stated their intention to submit briefs on August 16 and August 23. Dkt. 348.

       Since the August 2 hearing, Petitioners’ counsel has had the opportunity to communicate

with one of the individuals identified in Petitioners Motion to Show Cause, Mr.

           . Although their examination of this case confirms that Respondents have violated the
        Case 1:18-cv-10225-MLW Document 353 Filed 08/16/19 Page 2 of 4



post-order custody review regulations with respect to Mr.                    8 C.F.R. § 241.4, Mr.

            does not presently wish to delay his removal. Accordingly, Petitioners withdraw their

motion to show cause with respect to Mr.              and respectfully request that this Court lift

the stay of Mr.              removal.

       Respectfully submitted this 16th day of August, 2019.

                                                 /s/ Shirley X. Li Cantin

Matthew R. Segal (BBO # 654489)                  Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                  Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION                   Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.                Jonathan Cox (BBO # 687810)
211 Congress Street                              Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                 Matthew W. Costello (BBO # 696384)
(617) 482-3170                                   WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)             60 State Street
Attorney at Law                                  Boston, MA 02109
6 White Pine Lane                                Telephone: (617) 526-6000
Lexington, MA 02421                              Facsimile: (617) 526-5000
(339) 970-9283                                   kevin.prussia@wilmerhale.com
                                                 michaela.sewall@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 jonathan.cox@wilmerhale.com
                                                 colleen.mccullough@wilmerhale.com
                                                 matthew.costello@wilmerhale.com

                                                 Attorneys for Petitioners
        Case 1:18-cv-10225-MLW Document 353 Filed 08/16/19 Page 3 of 4



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on August 16, 2019 in an attempt to resolve the issues raised in

this motion. Respondents assent to this motion.

                                                    /s/ Shirley X. Li Cantin
                                                    Shirley X. Li Cantin
        Case 1:18-cv-10225-MLW Document 353 Filed 08/16/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                    /s/ Shirley X. Li Cantin
                                                    Shirley X. Li Cantin
